Advisory

Applicant asserts that the prior-art does not teach the newly added claim element “an authentication provider configured to perform authentication of one or more tenants”.  Examiner respectfully disagrees because:
Narayanaswamy teaches that an authentication entity of a Cloud Access Security Broker (CASB) system constitutes an authentication provider, which is configurable to provide the functions of at least, multi-factor user authentication for the tenants (clients), measuring regulatory compliance and flagging (reporting) the regulatory compliance violations (Narayanaswamy: FIG. 1A & Para [0118] / [0082] & Para [0081] Last two sentences) such as logins from multiple locations identified as a rare (anomaly) authentication activity with compromised credentials (Narayanaswamy: Para [0047]).  As such, Applicant's arguments are respectfully traversed.

    /Longbit Chai/
Primary Examiner